McKinstry, J., concurring.
I concur. Taking it for granted (as is assumed by the respondent) that prior to the adoption of the present constitution of the state the Hastings Law College had “ affiliated ” with the university, I agree that the attempted changes in its organization, by statutes passed after the constitution was adopted, were attempted changes in the “form and character" of the university prohibited by article 9, section 9. In saying this I neither take judicial notice of an affiliation, nor hold that the fact is, for all purposes, determined by Foltz v. Hoge, 54 Cal. 28; but rest my concurrence upon the failure of the complaint to aver that such affiliation had not taken place, and upon averments in the complaint which assume it, as well as on the express claim of ’counsel for fespondent in their points and authorities.